Citation Nr: 1544727	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from February 1952 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied service connection for bilateral hearing loss and tinnitus is an October 2013 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2014 order, granted a Joint Motion for Remand (JMR), vacating the October 2013 Board decision and remanding the claims for further consideration.  

In a November 2014 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was thereafter received.  In that correspondence, the Veteran indicated that the adjudication of the claim for a TDIU was premature as the service connection issues were pending and, therefore, it was clear and unmistakable error (CUE) for the RO to address the TDIU prior to their resolution.  As set forth below, the service connection issues are resolved in the Veteran's favor.  The document submitted by the Veteran as to the denial of a TDIU was specifically identified as a "notice of disagreement," so the Board accepts it as such and, per below, refers this matter for a statement of the case.  As to the CUE claim, there is no final decision on that matter under which to raise CUE as the Veteran has appealed the November 2014 rating decision that denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.1023.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's service connection claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, shows that he had active service in the United States Navy from February 1952 to July 1955.  He served aboard the USS Lake Champlain. 

The Veteran's STRs do not reveal complaints or findings of hearing loss or tinnitus.  In April 1955, the Veteran underwent a separation examination.  At that time, in response to the question of whether he had ever had or if he currently had ear, nose, or throat trouble, the Veteran responded "yes."  He denied any running ears.  The Veteran's hearing was 15/15 bilaterally via whispered and spoken voice testing.  The Veteran's ears and eardrums were clinically evaluated as normal.  

In July 2011, the Veteran filed his claims for service connection for bilateral hearing loss and tinnitus.  He stated that during service, he served aboard the USS Lake Champlain which provided combat support during the Korean conflict.  The Veteran indicated that while he was on the ship, he was exposed to loud aircraft noises.  He noted that he was not issued any hearing protection.  According to the Veteran, he experienced combat acoustic trauma.  , The Veteran reported that his tinnitus became more pronounced toward the end of his service and post-service.  In support of his claim, the Veteran also submitted an article from the Internet regarding the history of the USS Lake Champlain Aircraft Carrier.  In the article, it was noted that the USS Lake Champlain became the flagship for Carrier Task Force 77.  The Task Force arrived off the coast of Korea in June 1953 and her aircraft struck at North Korean targets until the truce was signed in July 1953; thus, tending to show that this vessel supported combat situations. 

Private medical records, dated from December 1973 to November 2012, show that in February 1974, the Veteran was diagnosed with left chronic otitis media with cholesteatoma.  At that time, he underwent a left atticotomy, antrotomy, and Type III tympanoplasty.  The records include audiogram reports dated in December 1973, April 1974, August 1985, June 1987, March 1988, August 1997, March 2000, and February 2002.  These records essentially showed hearing loss impairment as of 1973, but per 38 C.F.R. § 3.385, left ear hearing loss as of 1973 and right ear hearing loss as of 1997.  

The private medical records also show that in August 1985, it was noted that the Veteran underwent a follow-up visit for his ears.  It was reported that an audiogram showed high frequency hearing loss.  The record also reflects that the Veteran received intermittent treatment for ear drainage and cerumen removal.  In July 2001, the Veteran was treated for complaints of left ear pain.  It was noted that the Veteran had also returned for a follow-up visit for acute serous otitis media in the right ear.  He was taking antibiotics.  The pertinent diagnosis was acute serous otitis media of the right ear, resolved.  In October 2007, it was noted that the Veteran wore a hearing aid in his right ear.  In November 2007, the Veteran's problem list included disorders of the external ear, impacted cerumen; otitis media, adhesive; left cholesteatoma, unspecified; and sensorineural hearing loss. 

In January 2012, the Veteran was afforded a VA audiological examination.  The examiner indicated that the Veteran served in the United States Navy from 1952 to 1955 with noise exposure.  After service, he worked briefly in a cotton mill without hearing protection.  He then worked in another plant where it was not loud.  The Veteran subsequently worked in the insurance business.  He denied recreational noise exposure.  The Veteran had a history of left mastoid surgery in 1974.  He currently wore hearing aids.   The audiological examination revealed that the Veteran had hearing loss per 38 C.F.R. § 3.385.  The examiner also interpreted the results as showing bilateral hearing loss.  The Veteran was additionally diagnosed with tinnitus.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  According to the examiner, the rationale for his opinion was that the Veteran passed whispered and spoken voice tests at entrance and exit.  According to the examiner, the Veteran's current levels of hearing would not have allowed him to pass those tests.  The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  In regard to a rationale, the examiner stated that there were no reports which suggested that the onset of the Veteran's tinnitus was during service.  According to the examiner, the Veteran's tinnitus was most likely related to his current hearing loss from aging and ear disease. 

In April 2012, the Veteran submitted a statement from his wife in support of his claims.  In the statement, the Veteran's wife indicated that for over 56 years, the Veteran's chronic complaint of his ringing in the ears had become part of their daily conversation.  She reported that the Veteran's bilateral hearing loss had significantly impacted their quality of life.  According to the Veteran's wife, she had noticed the gradual decrease in the Veteran's hearing immediately after the Korean War.  However, she stated that it was not until years later when he was examined by an ear doctor that it was confirmed that he had bilateral hearing loss. 

In December 2012, a VA audiological examination was conducted by the same examiner as in January 2012.  The examiner indicated that according to the Veteran, he had noticed the ringing in his ears for many years and was unsure of the exact onset or circumstances.  However, the examiner noted that his tinnitus was present at or near the time of his ear surgery or before.  Again, audiological testing revealed hearing loss with the definition of 38 C.F.R. § 3.385.  The Veteran also had tinnitus.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service. According to the examiner, the rationale for his opinion was that the Veteran's entrance and separation examination reports showed normal whispered voice test results.  The Veteran's separation examination report did not indicate any complaint of hearing loss or tinnitus.  Medical records indicated a cholesteatoma history with mastoidectomy and middle ear reconstruction in the left ear in the mid to late 1970's.  The Veteran's military history was positive for noise exposure as he was in the Navy aboard an aircraft carrier on a flight line.  He was exposed to jet engine noise without hearing protection.  After his discharge, he worked in noisy settings such as at a textile mill and a finishing plant for approximately six years.  Audiologic records from December 1973 showed in the high frequency areas a slight loss of hearing in both ears, worse in the left ear with middle ear disease present in the left ear, with a low to mid frequency mostly conductive loss of hearing.  Whispered voice testing at entrance was not a reliable means of evaluating high frequency hearing status, although it did provide some information regarding the 500 to 2,000 Hertz region of hearing and the Veteran would not have passed his whispered voice test with his current hearing loss.  Without pure tone threshold data at separation, it was difficult for the examiner to ascertain the Veteran's hearing status in the high frequency domain commonly impacted by noise exposure.  Since there was a report of 6 years of occupational noise exposure post-military, the possibility that the hearing impairment was due to post-military noise was present.  

Based on the lack of pure tone data at separation, passing whispered voice tests, occupational noise post-military of 6 years without hearing protection use, hearing testing in 1973 showing near normal hearing in the high frequency domain in both ears, and history of middle ear disease, the examiner stated that it was his opinion that the Veteran's current hearing loss was less likely as not caused by or related to an event in military service. Etiology was likely a combination of post-military noise exposure, middle ear disease, and normal aging processes. The literature did not support delayed onset hearing loss due to noise exposure. 

With respect to the Veteran's tinnitus, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  In regard to a rationale, the examiner stated that onset was unknown, with history of cholesteatoma and mastoidectomy surgery in the left ear.  The Veteran had a history of military and occupational noise exposure.  There were no reports of any ear related complaints including hearing loss at separation.  Based on the unsure onset history of tinnitus, history of both military and occupational noise exposure, and middle ear disease, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The etiology was likely related to middle ear disease in combination with noise exposure.  The Veteran's report of six years in noisy factory settings post-military was a likely factor as noise exposure and tinnitus was well documented in the literature. 

Per the JMR, the Board remanded this case to determine if the Veteran had combat service pursuant to , 38 U.S.C.A. § 1154(b).  It was noted that the Veteran had submitted internet articles showing that aircraft from his ship, the USS Lake Champlain, struck North Korean targets.  In compliance with the remand, the AOJ endeavored to verify if the Veteran served in combat.  The AOJ was unable to confirm combat and the Veteran clarified that he was not in direct combat, but indirectly supported the combat missions.  His military occupational specialty code  was researched and showed that the Veteran was an aviation aid and performed duties on the flight hangar.  Thus, the Board accepts that he was exposed to loud noises or acoustic trauma at that time.  The Veteran description of his inservice noise exposure is consistent with his military service.  38 U.S.C.A. § 1154(a).  Significantly, the circumstances of the Veteran's service are consistent with noise exposure.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In this case, with regard to bilateral hearing loss, the Veteran was afforded whispered and spoken voice testing during service which is not accepted as reliable.  The VA examiner indicated that the Veteran's current hearing loss, as it is now, would not have resulted in normal whispered and voice testing.  However, the Veteran's hearing loss during service need not be the same or as severe as his current hearing loss disability.  The fact that the Veteran's hearing loss may have even been normal at service exit alone is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 155 (1993).  Moreover, at separation, the Veteran reported that he had ear, nose, or throat trouble, but the nature of this trouble was not specified.   

The VA examiner also stated that the hearing testing in 1973 showing near normal hearing in the high frequency domain in both ears, but did not discuss the left ear hearing loss demonstrated.  The examiner also referred to the Veteran's history of middle ear disease, but failed to address the Veteran's contention that the middle ear disease was related to service.  The examiner also stated that the literature did not support the Veteran's assertions, but failed to cite to any literature.  Thus, while the Veteran's post-service occupational noise exposure are accepted as contributing factors for causing hearing loss, the other bases cited by the examiner are flawed or incomplete.  Further, and significantly, the examiner did not assess at all the lay evidence of the Veteran and his spouse that his hearing loss and tinnitus began during service and continued since that time.  With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The same is true for hearing loss.  So the question is not so much whether the Veteran is competent to say he had and continues to have these conditions, but rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

In this case, as noted, the Veteran was clearly exposed to acoustic trauma during service.  38 U.S.C.A. § 1154(a).  He states that he experienced hearing loss and tinnitus during service on the flight line and USS Champlain hangar.  The Board finds these statements to be credible based on his job descriptions and the expected noise level.  There is no reason to discount the statement of his wife.  Thus, there is competent and credible evidence that following acoustic trauma, the Veteran experienced bilateral hearing loss and tinnitus.  

The evidence weighing against the Veteran's claim of continuous bilateral hearing loss and tinnitus since service is the VA examiner's opinions.  However, the basis of the examiner's opinions was based in part that there was no documented evidence in the record of hearing loss or tinnitus during and after service for years.  However, this reasoning discounts the statements of the Veteran and his wife that the Board has found credible.  If a veteran has provided lay testimony of an inservice injury (acoustic trauma in this case), then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of inservice corroborating medical records.  Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.  

In this case, the Board has found that the Veteran is credible and therefore affords his statements probative value as well as the statements of his wife.  In turn, the VA opinion then is afforded less probative weight as the Veteran's lay statements were not adequately considered and due to the other noted flaws made by the examiner.  In sum, the Board accepts the Veteran's statements that his bilateral hearing loss and tinnitus began in service and has continued since.  Thus, his assertions of continuity of symptoms are not only competent, but also credible and therefore ultimately probative.

Therefore, while there is both evidence weighing for and against the Veteran's claims, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claims.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

As noted in the introductory portion of this decision, in a November 2014 rating decision, the RO denied entitlement to a TDIU and a notice of disagreement has been received.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be sent a statement of the case as to the issue of entitlement to a TDIU in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


